IN THE SUPREME COURT OF THE STATE OF NEVADA


                       DAVID P. BIESINGER, DPM, AN                         No. 83544
                       INDIVIDUAL,
                                          Appellant,
                                      vs.
                       ABSOLUTE FOOT CARE
                       SPECIALISTS, A NEVADA
                                                                              FILE
                       CORPORATION,
                                          Res • ondent.



                                          ORDER DISMISSING APPEAL

                                 Cause appearing, appellant's motion for a voluntary dismissal
                      of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                                 It is so ORDERED.


                                                               CLERK OF THE SUPREME COURT
                                                               ELIZABETH A. BRO

                                                               BY:


                      cc:   Hon. Mark R. Denton, District Judge
                            Paul M. Haire, Settlement Judge
                            Takos Law Group, Ltd.
                            Bailey Kennedy
                            Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

            <4SDtz.
 (0) 1947
                                                                                     06Els